MacIntyre, J.
1. Under the evidence, there was no abuse of discretion on the part of the lower court in revoking its leave to the probationer to serve the remainder of his “sentence outside the confines of the jail, public-works camp, or other places of detention.” “Where, after due examination, the court revokes its leave to the probationer to serve the remainder of his sentence outside the confines of the chain-gang, jail,, or other place of detention, this court will not interfere unless a manifest abuse of discretion on the part of the lower court appears.” Olsen v. State, 21 Ga. App. 795 (95 S. E. 269).
2. The State’s contention that the order [judgment] passed by the court, revoking the leave to the probationer to serve the remainder of his sentence outside the confines of the jail, public-works camp, or other places of detention was not such a final judgment as could be the subject of review on direct bill of exceptions, was decided adversely to the State in State v. Thompson, 175 Ga. 189, 193 (165 S. E. 34), and Williams v. State, 162 Ga. 327 (133 S. E. 843).

Judgment affirmed.


Broyles, G. J., and Gardner, J., concur.

Leward Hightower, for plaintiff in error.
F. E. Strickland, solicitor-general, contra.